     Case 4:18-cr-00171-WTM-CLR Document 41 Filed 10/08/20 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR418-171


Lance Spencer,

     Defendant




                                   ORDER


     Before    the    Court   is   Defendant    Lance     Spencer's   Motion    for

Compassionate    Release      (Doc. 38) and the         Government'     Motion to

Dismiss Defendant's Motion for Compassionate Release (Doc. 40).

For the following reasons. The Government's motion (Doc. 40) is

GRANTED and Defendant's motion (Doc. 38) is DISMISSED.

                                   BACKGROUND


     In October 2018, Defendant pleaded guilty to possession of a

of   a   firearm       by     a    convicted     felon      in    violation         of

18 U.S.C. § 922(g)(1).        (Docs.    27)   Defendant    was   sentenced     to   a

total term of 120 months' imprisonment. (Doc. 34 at 2.) According

to the Bureau of Prisons' (^^BOP") website. Defendant is currently

incarcerated     at     Federal        Correctional       Institution     C'FCI")

Williamsburg in Salters, South Carolina with a projected release

date of October 9, 2026. See BOP Inmate Locator, Federal Bureau of

Prisons, https://www.bop.gov/inmateloc/ (last visited on October

8, 2020).
      Case 4:18-cr-00171-WTM-CLR Document 41 Filed 10/08/20 Page 2 of 5



                                        ANALYSIS


      In his motion. Defendant seeks compassionate release under 18

U.S.C. § 3582(c)(1)(A). (Doc. 38 at 1.) In his motion. Defendant

seeks release based on a change in law since he was sentenced and

the death of his children's mother. (Id.) The Government moves to

dismiss Defendant's motion on the ground that Defendant has failed

to fully exhaust his administrative remedies. (Doc. 40 at 1.) The

Court finds that Defendant's motion (Doc. 38) should be dismissed.

I.    HOME CONFINEMENT


        First, to the extent Defendant is seeking an order from this

Court placing him on home confinement, his request is due to be

dismissed. A request for home confinement under the Coronavirus

Aid, Relief, and Economic Security Act ("CARES Act"), Pub. L. No.

116-136, enacted on March 27, 2020, is different than a request

for   sentence   reduction        based   upon    compassionate            release.      Under

Section    12003(b)(2)     of     the   CARES    Act,    if    the    Attorney      General

finds     that   emergency       conditions       will     materially           affect    the

functioning of the BOP, the BOP is permitted to "lengthen the

maximum    amount   of    time   for    which    the    Director      is    authorized     to

place a prisoner in home confinement under the first sentence of

section    3624(c)(2)      of     title    18,    United       States      Code,    as    the

Director    determines      appropriate."        United       States       v.   Allen,    No.

2:14-cr-024, 2020 WL 2199626, at *1 n.l (S.D. Ga. May 6, 2020).

Thus,      the      BOP      is         utilizing        its         authority           under
       Case 4:18-cr-00171-WTM-CLR Document 41 Filed 10/08/20 Page 3 of 5



18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541—not the compassionate

release     provision        of    18    U.S.C.       § 3582(c)—to        effectuate     the

Attorney General's directive to the BOP regarding home confinement

in connection with the CARES Act. Id. at *1. This Court lacks the

authority      to    order    the       BOP     to    release      a   prisoner   on     home

confinement.        See   United       States    v.    Calderon,       F. App'x   730,   731

(11th Cir. 2020) (explaining that under 34 U.S.C. § 60541(g)(1)(A)

the Attorney General ""may" release eligible elderly offenders, and

district court was without jurisdiction to grant relief); see also

Allen, 2020 WL 2199626, at *1 (''These statutes do not authorize a

federal court to order the BOP to release a prisoner."); United

States V. Greene, No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga.

June 18, 2020). Thus, to the extent Defendant is seeking an order

from    this   Court      placing       him     on    home   confinement.     Defendant's

motion is DISMISSED.


II.    COMPASSIONATE RELEASE


       18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

       motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on                              the
       defendant's behalf or the lapse of 30 days from                            the
       receipt      of    such     a    request        by    the   warden    of   the
       defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's
      Case 4:18-cr-00171-WTM-CLR Document 41 Filed 10/08/20 Page 4 of 5



warden. At a minimum, the inmate's request must contain ''[t]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration" and "[p]proposed                  release      plans, including

where    the     inmate    will    reside,        how   the    inmate     will     support

himself/herself, and, if the basis for the request involves the

inmate's    health,       information      on   where    the   inmate       will   receive

medical     treatment,       and    how     the     inmate     will      pay    for   such

treatment." 28 C.F.R. § 571.61(a).

        Before   a   defendant      may    bring    a   motion     for    compassionate

release, one of two events must have occurred: (1) the defendant

has fully exhausted their administrative remedies with the BOP; or

(2)   thirty     days     have    lapsed    from    receipt     of    the      defendant's

request by the warden of his facility. 18 U.S.C. § 3582(c)(1)(A).

If a defendant fails to demonstrate exhaustion as required by the

statute, the Court is without jurisdiction to consider his motion

for compassionate release. See United States v. Smith, No. 8:17-

cr-412-T-36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 5, 2020)

(^^Supreme Court precedent dictates that it is not within a court's

discretion to waive or excuse the failure to satisfy a statute's

exhaustion requirement.") (citing Ross v. Blake, 136 S. Ct. 1850,

1857, 195 L.Ed.2d 117 (2016)); United States v. Pearson, No. 8:17-

cr-507-T-02AEP, 2020 WL 5094839, at *2 (M.D. Fla. Aug. 28, 2020).

        In this case. Defendant submitted a request to the Warden of

his facility on August 23, 2020. (Doc. 40, Attach. 1 at 1.)
       Case 4:18-cr-00171-WTM-CLR Document 41 Filed 10/08/20 Page 5 of 5



Defendant does         not allege       that   he exhausted       his administrative

remedies       with   the   BOP   or    that   the    Warden   denied     his   request.

Further, Defendant filed his motion for compassionate release with

the Court on September 8, 2020, only sixteen days after making his

request    to    the    Warden.     (Doc.      38.)   Accordingly,      Defendant       has

failed     to     demonstrate          that    he     has   fully       exhausted       his

administrative remedies or that thirty days lapsed from the time

the Warden received his request. See United State v. Rodriguez-

Bergerano, No. 8:12-cr-558-T-33AEP, 2020 WL 3000737, at 2* (M.D.

Fla.    June    4, 2020)     (denying     defendant's motion         where      Defendant

failed    to    exhaust     his   administrative       remedies    or   show    lapse    of

thirty days). As a result, the Government's motion to dismiss

Defendant's motion          (Doc. 40) is GRANTED            and   Defendant's motion

(Doc. 38) is DISMISSED.

                                        CONCLUSION


       Accordingly, the Government's Motion to Dismiss (Doc. 40) is

GRANTED and the Defendant's Motion for Compassionate Release (Doc.

38) is DISMISSED.

       SO ORDERED this        Q     day of October 2020.



                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
